Order directing defendant to serve a bill of particulars modified by requiring the defendant to give the particulars asked for, or, if he is not in possession of such particulars, to so state and likewise to state that he intends to rely upon the testimony of the plaintiff’s witnesses on the issue of contributory negligence. As thus modified the order is affirmed, without costs. (Cousens v. N. Y. C. R. R. Co., 232 App. Div. 821; Whitman v. Gowanus Towing Co., Inc., 231 id. 765; Burns v. City of New York, 226 id. 874; Havholm v. Whale Creek Iron Works, 159 id. 578.) The particulars, or the statement herein indicated, shall be served on plaintiff’s attorney within five days from the date of entry of the order herein. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.